



COURT OF APPEAL FOR ONTARIO

CITATION: The University of Western Ontario
    v. Simpson, 2020 ONCA 416

DATE: 20200626

DOCKET: C67756

Hourigan, Brown and Paciocco
    JJ.A.

BETWEEN

The University of Western Ontario

Applicant (Respondent)

and

Drew Barry John Simpson

Respondent (Appellant)

AND BETWEEN

The University Students Council
    of the University of Western Ontario

Applicant (Respondent)

and

Drew Barry John Simpson

Respondent (Appellant)

Drew Barry John Simpson, acting in
    person

Alexander D. Pettingill and Josh R.
    Knox, for the respondent the University of Western Ontario

Alexandre T. Mouret, for the respondent
    the University Students Council of the University of Western Ontario

Heard: in writing

On
    appeal from the judgments of Justice T. L. J. Patterson of the Superior Court
    of Justice, dated October 1, 2019.

REASONS FOR DECISION

[1]

Mr. Simpson appeals judgments of the application
    judge declaring him a vexatious litigant pursuant to s. 140 of the
Courts
    of Justice Act
, R.S.O. 1990, c. C 43.

[2]

Mr. Simpson was a student at King's University
    College (King's) at the University of Western Ontario (UWO). In 2016, he
    was banned from entering the property at UWO for an indefinite period due to
    alleged harassing behaviour directed against another student. He was
    subsequently suspended from Kings but reinstated as a student in 2018.

[3]

Between February 5, 2018, and April 2, 2019, Mr.
    Simpson initiated at least 22 separate proceedings, including 12 actions, 2 applications,
    7 Small Claims Court actions, a notice of class proceeding application, and a
    Human Rights Tribunal of Ontario application. These proceedings have been
    commenced against UWO, King's, the University Students Council of the
    University of Western Ontario (the Council), various government entities, and
    individuals.

[4]

UWO and the Council brought separate
    applications to have Mr. Simpson declared a vexatious litigant, which were
    heard together by the application judge. The appellant appeared and made oral
    submissions at the hearing.

[5]

In his oral reasons for judgment, the application
    judge carefully reviewed Mr. Simpsons litigation history and found that his
    conduct exhibited many of the hallmarks of a vexatious litigant, including
    commencing multiple meritless claims with no prospect of success, bringing
    proceedings for the purpose of harassment, relitigating issues that had been
    previously determined, and refusing to pay costs awards. The application judge
    found that Mr. Simpson is a vexatious litigant and that he would continue to
    bring vexatious court proceedings on an indefinite basis unless he is stopped.

[6]

Mr. Simpson appeals the judgments but does not
    assert any grounds of appeal or identify any errors in the application judges
    analysis. Instead, he simply asks that the judgments be set aside and seeks
    various other relief, including a refund of his fees.

[7]

The appellant raised a potential conflict of
    interest with regard to one member of the panel. Particulars of the alleged
    conflict of interest were sought and provided. It was determined that there is
    no conflict of interest or appearance of a conflict of interest.

[8]

This appeal itself is meritless. We see no error
    in the application judges reasons and agree with his conclusion that Mr.
    Simpson is a vexatious litigant. Accordingly, the appeal is dismissed. Mr.
    Simpson shall pay the costs of the appeal in the all-inclusive amount of $500
    to each of UWO and the Council.

C.W.
    Hourigan J.A.

David
    Brown J.A.

David
    M. Paciocco J.A.


